Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-11 are presented for examination. Applicant filed an amendment on 9/16/22 amending claims 1-5 and 7-11. After careful consideration of Applicant’s remarks, the examiner has withdrawn the grounds of rejection of claims 1-11 based on 35 U.S.C. 101 and the grounds of rejection of claims 1-11 based on 35 U.S.C. 103, however, new grounds of rejection of claims 1-11 based on 35 U.S.C. 101 and new grounds of rejection of claims 1-11 based on 35 U.S.C. 103 necessitated by Applicant’s amendment are established in the instant office action as set forth in detail below.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.
The applicant argues that the claims all relate to supplying energy and all recite electrical outlet so the claims should not be rejected under 35 U.S.C. 101, the examiner respectfully disagree, first, the claims does not disclose supplying energy based on the result of performing the abstract idea, second the electrical outlet is merely the field of invention, it does not integrate the abstract idea into practical application and it does not amount to significantly more than the abstract idea. Please see below for the detailed rejection under 35 U.S.C. 101.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: terminal communication section, authentication processing section, supply-target communication section, and storage section in claims 1-2 and 7, fee-charge processing section in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	
Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Claims 1-11 are directed to an abstract idea. Under Step 1, claims 1-11 are either apparatus, method or an article of manufacture, using claim 1 as an illustrative example, claim 1 recites the following “performs authentication based on the identification information of the user or the terminal apparatus and the identification information of the supply target”.  Under Step 2A, Prong One, the claim is directed to an Abstract idea because it is a mental process.  
The limitation of “performs authentication based on the identification information of the user or the terminal apparatus and the identification information of the supply target” is a mental process. As described in the specification [0038]-[0040] of the published document US 20210149355 encompass the user mentally performing concepts.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application, claim 1 recites “authentication processing section”. The authentication processing section is recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)). Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 1 recites limitations “a terminal communication section of receiving, from a terminal apparatus of a user, an image corresponding to an electrical outlet that provides electrical energy to a supply target, identification information of the user or the terminal apparatus and identification information of a supply target to which an energy is supplied from the electric outlet” and “a supply-target communication section of receiving, from the supply target, the identification information of the supply target and usage information of energy supplied from the electrical outlet and used in the supply target”, they represents mere data gathering that is necessary for use of the recited judicial exception (the data is used in the performing authentication). Thus “a terminal communication section of receiving, from a terminal apparatus of a user, an image corresponding to an electrical outlet that provides electrical energy to a supply target, identification information of the user or the terminal apparatus and identification information of a supply target to which an energy is supplied from the electric outlet” and “a supply-target communication section of receiving, from the supply target, the identification information of the supply target and usage information of energy supplied from the electrical outlet and used in the supply target” is insignificant extrasolution activity, see MPEP 2106.05(g), the “a terminal communication section of receiving, from a terminal apparatus of a user, an image corresponding to an electrical outlet that provides electrical energy to a supply target, identification information of the user or the terminal apparatus and identification information of a supply target to which an energy is supplied from the electric outlet” and “a supply-target communication section of receiving, from the supply target, the identification information of the supply target and usage information of energy supplied from the electrical outlet and used in the supply target” do not integrate the invention into a practical application because it represents mere data gathering. The claim further recites limitations “a storage section having stored therein identification information of the electrical outlet based on the image, and having stored therein the identification information of the electrical outlet, the identification information of the user or the terminal apparatus, the identification information of the supply target and the usage information of energy, in association with each other” and “if the electrical outlet is not pre-registered to correlate the user and the electrical outlet, the electrical outlet is registered to correlate the user and the electrical outlet following charging the supply target”, this represents mere data storage/recording that is necessary for use of the recited judicial exception. Thus “a storage section having stored therein identification information of the electrical outlet based on the image, and having stored therein the identification information of the electrical outlet, the identification information of the user or the terminal apparatus, the identification information of the supply target and the usage information of energy, in association with each other” and “if the electrical outlet is not pre-registered to correlate the user and the electrical outlet, the electrical outlet is registered to correlate the user and the electrical outlet following charging the supply target” is insignificant extrasolution activity, see MPEP 2106.05(g). Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, the authentication processing section is recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications, which cannot provide an inventive concept. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).  As analyzed in the previous step, the limitations “a terminal communication section of receiving, from a terminal apparatus of a user, an image corresponding to an electrical outlet that provides electrical energy to a supply target, identification information of the user or the terminal apparatus and identification information of a supply target to which an energy is supplied from the electric outlet” and “a supply-target communication section of receiving, from the supply target, the identification information of the supply target and usage information of energy supplied from the electrical outlet and used in the supply target” represent collecting data that is necessary for use of the recited judicial exception (the data is used in the performing authentication). Collecting data is well-understood, routine and conventional because the courts have identified sending and receiving data over a network to be well-understood, routine and conventional. Please see MPEP 2106.05(d)(II) which states “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”. The “a storage section having stored therein identification information of the electrical outlet based on the image, and having stored therein the identification information of the electrical outlet, the identification information of the user or the terminal apparatus, the identification information of the supply target and the usage information of energy, in association with each other” and “if the electrical outlet is not pre-registered to correlate the user and the electrical outlet, the electrical outlet is registered to correlate the user and the electrical outlet following charging the supply target” represents storing data that is necessary for use of the recited judicial exception. Storing data is well-understood, routine and conventional because the courts have identified sending and receiving data over a network to be well-understood, routine and conventional. Please see MPEP 2106.05(d)(II).
Thus, these limitations do not amount to significantly more. These claims are not patent eligible.
Claim 2 recites the following “performing authentication based on the identification information of the user or the terminal apparatus and the identification information of the supply target”.  Under Step 2A, Prong One, the claim is directed to an Abstract idea because it is a mental process.  
The limitation of “performing authentication based on the identification information of the user or the terminal apparatus and the identification information of the supply target” is a mental process. As described in the specification [0038]-[0040] of the published document US 20210149355 encompass the user mentally performing concepts.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application, claim 2 recites “authentication processing section”. The authentication processing section is recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)). Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 2 recites limitations “a terminal communication section of receiving, from a terminal apparatus of a user, an image corresponding to an electrical outlet that provides electrical energy to a supply target, identification information of the user or the terminal apparatus and identification information of a supply target to which an energy is supplied from the electric outlet” and “a supply-target communication section of receiving, from the supply target, the identification information of the supply target and usage information of energy supplied from the electrical outlet and used in the supply target”, they represents mere data gathering that is necessary for use of the recited judicial exception (the data is used in the performing authentication). Thus “a terminal communication section of receiving, from a terminal apparatus of a user, an image corresponding to an electrical outlet that provides electrical energy to a supply target, identification information of the user or the terminal apparatus and identification information of a supply target to which an energy is supplied from the electric outlet” and “a supply-target communication section of receiving, from the supply target, the identification information of the supply target and usage information of energy supplied from the electrical outlet and used in the supply target” is insignificant extrasolution activity, see MPEP 2106.05(g), the “a terminal communication section of receiving, from a terminal apparatus of a user, an image corresponding to an electrical outlet that provides electrical energy to a supply target, identification information of the user or the terminal apparatus and identification information of a supply target to which an energy is supplied from the electric outlet” and “a supply-target communication section of receiving, from the supply target, the identification information of the supply target and usage information of energy supplied from the electrical outlet and used in the supply target” do not integrate the invention into a practical application because it represents mere data gathering. The claim further recites “a storage section having stored therein identification information of the electrical outlet based on the image, and having stored therein the identification information of the electrical outlet, the identification information of the user or the terminal apparatus, the identification information of the supply target and the usage information of energy, in association with each other” and “if the electrical outlet is not pre-registered to correlate the user and the electrical outlet, the electrical outlet is registered to correlate the user and the electrical outlet following charging the supply target”, this represents mere data storage that is necessary for use of the recited judicial exception. Thus “a storage section having stored therein identification information of the electrical outlet based on the image, and having stored therein the identification information of the electrical outlet, the identification information of the user or the terminal apparatus, the identification information of the supply target and the usage information of energy, in association with each other” and “if the electrical outlet is not pre-registered to correlate the user and the electrical outlet, the electrical outlet is registered to correlate the user and the electrical outlet following charging the supply target” is insignificant extrasolution activity, see MPEP 2106.05(g). Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, the authentication processing section is recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications, which cannot provide an inventive concept. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).  As analyzed in the previous step, the limitations “a terminal communication section of receiving, from a terminal apparatus of a user, an image corresponding to an electrical outlet that provides electrical energy to a supply target, identification information of the user or the terminal apparatus and identification information of a supply target to which an energy is supplied from the electric outlet” and “a supply-target communication section of receiving, from the supply target, the identification information of the supply target and usage information of energy supplied from the electrical outlet and used in the supply target” represent collecting data that is necessary for use of the recited judicial exception (the data is used in the performing authentication). Collecting data is well-understood, routine and conventional because the courts have identified sending and receiving data over a network to be well-understood, routine and conventional. Please see MPEP 2106.05(d)(II) which states “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”. The “a storage section having stored therein identification information of the electrical outlet based on the image, and having stored therein the identification information of the electrical outlet, the identification information of the user or the terminal apparatus, the identification information of the supply target and the usage information of energy, in association with each other” and “if the electrical outlet is not pre-registered to correlate the user and the electrical outlet, the electrical outlet is registered to correlate the user and the electrical outlet following charging the supply target” represents storing/recording data that is necessary for use of the recited judicial exception. Storing data is well-understood, routine and conventional because the courts have identified sending and receiving data over a network to be well-understood, routine and conventional. Please see MPEP 2106.05(d)(II).
Thus, these limitations do not amount to significantly more. These claims are not patent eligible.
Claim 8-9 are method claims corresponds to the apparatus claims 1-2, respectively, therefore, Step 2A prong 1, prong 2 and step 2B can be analyzed in a similar manner and these claims wouldn’t be eligible either.
	Dependent claims 3-6 do not contain additional limitations that integrate the exception into a practical application or amount to significantly more than the exception.
Claim 10-11 are CRM claims corresponds to the apparatus claims 1-2, respectively, therefore, Step 2A prong 1, prong 2 and step 2B can be analyzed in a similar manner and these claims wouldn’t be eligible either.
Claim 7 recites the following “performs authentication based on the identification information of the user or the terminal apparatus and the identification information of the supply target”.  Under Step 2A, Prong One, the claim is directed to an Abstract idea because it is a mental process.  
The limitation of “performs authentication based on the identification information of the user or the terminal apparatus and the identification information of the supply target” is a mental process. As described in the specification [0038]-[0040] of the published document US 20210149355 encompass the user mentally performing concepts.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application, claim 7 recites “authentication processing section”. The authentication processing section is recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)). Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 1 recites limitations “a terminal communication section of receiving, from a terminal apparatus of a user, an image corresponding to an electrical outlet that provides electrical energy to a supply target, identification information of the user or the terminal apparatus and identification information of a supply target to which an energy is supplied from the electric outlet” and “a supply-target communication section of receiving, from the supply target, the identification information of the supply target and usage information of energy supplied from the electrical outlet and used in the supply target”, they represents mere data gathering that is necessary for use of the recited judicial exception (the data is used in the performing authentication). Thus “a terminal communication section of receiving, from a terminal apparatus of a user, an image corresponding to an electrical outlet that provides electrical energy to a supply target, identification information of the user or the terminal apparatus and identification information of a supply target to which an energy is supplied from the electric outlet” and “a supply-target communication section of receiving, from the supply target, the identification information of the supply target and usage information of energy supplied from the electrical outlet and used in the supply target” is insignificant extrasolution activity, see MPEP 2106.05(g), the “a terminal communication section of receiving, from a terminal apparatus of a user, an image corresponding to an electrical outlet that provides electrical energy to a supply target, identification information of the user or the terminal apparatus and identification information of a supply target to which an energy is supplied from the electric outlet” and “a supply-target communication section of receiving, from the supply target, the identification information of the supply target and usage information of energy supplied from the electrical outlet and used in the supply target” do not integrate the invention into a practical application because it represents mere data gathering. The claim further recites limitations “a storage section having stored therein identification information of the electrical outlet based on the image, and having stored therein the identification information of the electrical outlet, the identification information of the user or the terminal apparatus, the identification information of the supply target and the usage information of energy, in association with each other” and “if the electrical outlet is not pre-registered to correlate the user and the electrical outlet, the electrical outlet is registered to correlate the user and the electrical outlet following charging the supply target”, this represents mere data storage/recording that is necessary for use of the recited judicial exception. Thus “a storage section having stored therein identification information of the electrical outlet based on the image, and having stored therein the identification information of the electrical outlet, the identification information of the user or the terminal apparatus, the identification information of the supply target and the usage information of energy, in association with each other” and “if the electrical outlet is not pre-registered to correlate the user and the electrical outlet, the electrical outlet is registered to correlate the user and the electrical outlet following charging the supply target” is insignificant extrasolution activity, see MPEP 2106.05(g). The limitation “an electrical outlet that provides electrical energy to a supply target, at least one of the terminal apparatus and the supply target” generally links the abstract idea to a particular technological environment because it claims field of use. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, the authentication processing section is recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications, which cannot provide an inventive concept. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).  As analyzed in the previous step, the limitations “a terminal communication section of receiving, from a terminal apparatus of a user, an image corresponding to an electrical outlet that provides electrical energy to a supply target, identification information of the user or the terminal apparatus and identification information of a supply target to which an energy is supplied from the electric outlet” and “a supply-target communication section of receiving, from the supply target, the identification information of the supply target and usage information of energy supplied from the electrical outlet and used in the supply target” represent collecting data that is necessary for use of the recited judicial exception (the data is used in the performing authentication). Collecting data is well-understood, routine and conventional because the courts have identified sending and receiving data over a network to be well-understood, routine and conventional. Please see MPEP 2106.05(d)(II) which states “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”. The “a storage section having stored therein identification information of the electrical outlet based on the image, and having stored therein the identification information of the electrical outlet, the identification information of the user or the terminal apparatus, the identification information of the supply target and the usage information of energy, in association with each other” and “if the electrical outlet is not pre-registered to correlate the user and the electrical outlet, the electrical outlet is registered to correlate the user and the electrical outlet following charging the supply target” represents storing data that is necessary for use of the recited judicial exception. Storing data is well-understood, routine and conventional because the courts have identified sending and receiving data over a network to be well-understood, routine and conventional. Please see MPEP 2106.05(d)(II). The “field of use” limitation do not amount to significantly more than the judicial exception because they are well-understood, routine and conventional (See MPEP2106.05(d)).
Thus, these limitations do not amount to significantly more. These claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over translation of KR20140114954 to Seo et al. (hereinafter “Seo”), in view of translation of KR20170025554 to Lee, further in view of US20170013369 to Renken et al. (hereinafter “Renken”).

As per claim 1, Seo substantially discloses an information processing apparatus for managing electrical charging (Seo, see Fig. 1 elements 400 and 500, see page 5 for elements 400 and 500 can be integrated together), comprising: a terminal communication section that receives, from a terminal apparatus of a user, an image corresponding to an electrical outlet that provides electrical energy to a supply target (Seo, see Fig. 2B and page 4 for element 400 receiving a read data of a QR code attached to the electric outlet), identification information of the user and identification information of the supply target (Seo, see Fig. 2B and page 4), an authentication processing section that performs authentication (Seo, see page 3); a supply-target communication section that receives from the supply target, the identification information of the supply target and usage information of energy supplied from the electrical outlet and used in the supply target (Seo, see page 5); and receiving identification information of the electrical outlet based on the image, the identification of the electrical outlet, the identification information of the user, the identification information of the supply target and the usage information of energy, in association with each other, user of the user device (Seo, see pages 4-5 and 7). Seo does not explicitly disclose a server, performing authentication based on the identification information of the user and the identification information of the supply target, a storage section having stored therein the received information.
However, Lee in an analogous art discloses a server (Lee, see Fig. 1, Fig. 4 and their corresponding paragraphs), performing authentication based on the identification information of the user and the identification information of the supply target (Lee, see page 11), a storage section having stored therein the received information (Lee, see Fig. 4 element 430 and its corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Lee into the apparatus of Seo. The modification would be obvious because one of the ordinary skill in the art would want to preventing illegal use or theft by performing authentication based on the identification information of the user and the identification information of the supply target (Lee, see page 11 and Fig. 7 and its corresponding paragraphs).
The combination of Seo and Lee does not explicitly disclose wherein if the electrical outlet is not pre-registered to correlate the user device and the electrical outlet, the electrical outlet is registered to correlate the user device and the electrical outlet following charging the supply target.
However, Renken in an analogous art discloses wherein if the electrical outlet is not pre-registered to correlate the user device and the electrical outlet, the electrical outlet is registered to correlate the user device and the electrical outlet following charging the supply target (Renken, see [0055]-[0056]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Renken into the above combination of Seo and Lee. The modification would be obvious because one of the ordinary skill in the art would want to efficiently notify a user of one such device with a state of charge of the battery of the device (Renken, see [0003]).

As per claim 2, Seo substantially discloses an information processing apparatus for managing an electrical charging system (Seo, see Fig. 1 elements 400 and 500, see page 5 for elements 400 and 500 can be integrated together), comprising: a terminal communication section that receives, from a terminal apparatus of a user, an identification auxiliary image attached to an electrical outlet that provides electrical energy to a supply target (Seo, see Fig. 2B and page 4 for element 400 receiving a read data of a QR code attached to the electric outlet), position information of the terminal apparatus, identification information of the user and identification information of a supply target (Seo, see Fig. 2B and page 4), an authentication processing section that authenticates (Seo, see page 3); a supply-target communication section that receives, from the supply target, the identification information of the supply target and usage information of energy supplied from the electrical outlet and used in the supply target (Seo, see page 5); and receiving information of the electrical outlet based on the identification auxiliary image and the position information, the identification of the electrical outlet, the identification information of the user, the identification information of the supply target and the usage information of energy, in association with each other (Seo, see pages 4-5 and 7). Seo does not explicitly disclose a server, performing authentication based on the identification information of the user and the identification information of the supply target, a storage section having stored therein the received information.
However, Lee in an analogous art discloses a server (Lee, see Fig. 1, Fig. 4 and their corresponding paragraphs), performing authentication based on the identification information of the user and the identification information of the supply target (Lee, see page 11), a storage section having stored therein the received information (Lee, see Fig. 4 element 430 and its corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Lee into the apparatus of Seo. The modification would be obvious because one of the ordinary skill in the art would want to preventing illegal use or theft by performing authentication based on the identification information of the user and the identification information of the supply target (Lee, see page 11 and Fig. 7 and its corresponding paragraphs).
The combination of Seo and Lee does not explicitly disclose wherein if the electrical outlet is not pre-registered to correlate the user device and the electrical outlet, the electrical outlet is registered to correlate the user device and the electrical outlet following charging the supply target.

Claims 8-9 are method claims corresponding to apparatus claims 1-2, respectively, therefore, they are rejected under similar reasons set forth in the rejection of claims 1-2, respectively.

Claims 10-11 are program claims corresponding to apparatus claims 1-2, respectively, therefore, they are rejected under similar reasons set forth in the rejection of claims 1-2, respectively.

As per claim 4, the rejection of claim 1 is incorporated, Seo further discloses a fee-charge processing section of performing a process of fee-charging for the user, with respect to a usage fee of an energy usage by the supply target via the electrical outlet (Seo, see page 5 and page 7).

As per claim 5, the rejection of claim 1 is incorporated, Seo further discloses wherein the energy used in the supply target is electric power (Seo, see page 5).

As per claim 6, the rejection of claim 1 is incorporated, Seo further discloses wherein the supply target is a vehicle (Seo, see Fig. 1 element 300 and its corresponding paragraphs), the identification information of the supply target and the usage information of energy are received from an external communication section provided in an in-vehicle apparatus of the vehicle (Seo, see pages 4-5).

As per claim 7, Seo substantially discloses a system for supplying electrical energy (Seo, see Fig. 1), comprising: an electrical outlet that provides electrical energy to a supply target (Seo, see Fig. 1), a terminal communication section that receives, from a terminal apparatus of a user, an image corresponding to an electrical outlet that provides electrical energy to a supply target (Seo, see Fig. 2B and page 4 for element 400 receiving a read data of a QR code attached to the electric outlet), identification information of the user and identification information of the supply target (Seo, see Fig. 2B and page 4), an authentication processing section that performs authentication (Seo, see page 3); a supply-target communication section that receives from the supply target, the identification information of the supply target and usage information of energy supplied from the electrical outlet and used in the supply target (Seo, see page 5); and receiving identification information of the electrical outlet based on the image, the identification of the electrical outlet, the identification information of the user, the identification information of the supply target and the usage information of energy, in association with each other, user of the user device (Seo, see pages 4-5 and 7), at least one of the terminal apparatus and the supply target (Seo, see Fig. 1). Seo does not explicitly disclose performing authentication based on the identification information of the user and the identification information of the supply target, a storage section having stored therein the received information.
However, Lee in an analogous art discloses performing authentication based on the identification information of the user and the identification information of the supply target (Lee, see page 11), a storage section having stored therein the received information (Lee, see Fig. 4 element 430 and its corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Lee into the apparatus of Seo. The modification would be obvious because one of the ordinary skill in the art would want to preventing illegal use or theft by performing authentication based on the identification information of the user and the identification information of the supply target (Lee, see page 11 and Fig. 7 and its corresponding paragraphs).
The combination of Seo and Lee does not explicitly disclose wherein if the electrical outlet is not pre-registered to correlate the user device and the electrical outlet, the electrical outlet is registered to correlate the user device and the electrical outlet following charging the supply target.
However, Renken in an analogous art discloses wherein if the electrical outlet is not pre-registered to correlate the user device and the electrical outlet, the electrical outlet is registered to correlate the user device and the electrical outlet following charging the supply target (Renken, see [0055]-[0056]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Renken into the above combination of Seo and Lee. The modification would be obvious because one of the ordinary skill in the art would want to efficiently notify a user of one such device with a state of charge of the battery of the device (Renken, see [0003]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Seo, in view of Lee, in view of Renken, further in view of US20190028904 to Carpenter et al. (hereinafter “Carpenter”).

As per claim 3, the rejection of claim 2 is incorporated, Seo further discloses the identification auxiliary image is a pattern drawn on a member attached to the electrical outlet (Seo, see Fig. 1 and page 4). The combination of Seo, Lee and Renken does not explicitly disclose a removable seal member.
However, Carpenter in an analogous art discloses a removable seal member (Carpenter, see [0091]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Carpenter into the above combination of Seo, Lee and Renken. The modification would be obvious because one of the ordinary skill in the art would want to yield predictable result of updating the identification information (QR code) by using the QR code stickers so that the old QR code can be removed from the object.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/
Primary Examiner, Art Unit 2117